"An owner of land may place it in the hands of as many brokers as he sees fit, so long as no exclusive agency is given; and where several brokers are employed to effect the same transaction, such as a sale or exchange of property, the broker who first produces a customer and is the procuring cause of the sale, exchange, or other transaction is entitled to the commission, to the exclusion of the other brokers." See 9 C.J., p. 616, and the many authorities cited under note 29.
The law of the case as found in the opinion on the former appeal, Hollister v. Frellsen, 148 Miss. 568, 114 So. 385, settled the issue that there was no exclusive agency; and the evidence shown in the record of the present appeal is conclusive, in favor of appellee, on the other issues stated in the foregoing quotation.
Affirmed.